Exhibit 10.1
Project Construction Contract


Contact No.: LHGK-2010-007


Party A: Xi’an Hu County Yuxing Agriculture Technology Development Co., Ltd.


Party B:  Xi’an Kingtone Information Co., Ltd.


Signing Date:  August 10, 2010
Place of Signing:  Xi’an


NOW, THEREFORE, in consideration of the Contract Law of the People’s Republic of
China, and through mutual friendly negotiation on issues in respect thereof,
both Parties hereto enter into the agreement as follows (“Contract”):


Article 1   Project Overview


 
1.
Project Name: Sunlight Greenhouse Automation and Weak Electricity System

 
2.
Project Location: Yuxing Modern Agricultural Science & Technology Park, Hu
County, Xi’an

 
3.
Project Duration: Within three months after the commencement of the Contract

 
4.
Scope:
    Party B shall work on the 28 greenhouses located at Yuxing Modern
Agricultural Science & Technology Park, Hu County, including the design and
overall plan of an automation system, surveillance system (including greenhouse
and road), background music system, surrounding protective system and integrated
pipeline system; as well as purchase and construction of all the said systems.

 
Party B shall ensure that the system is reliable, complete and advanced to
fulfill the user’s production requirements.
In terms of the technical requirements and material supply list, refer to the
Project Proposal for details.


Article 2  Quality Assurance and Technical Requirements


 
1.
The systems and services provided by Party B shall comply with relevant national
and industry specifications and requirements.

 
2.
All products supplied by Party B must be brand new, original, and without
outside or inside defects.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 3.  Warranty and After-sale Services


 
1.
The warranty period is within 18 months since the acceptance of the goods or
within 12 months since the acceptance of the project, whichever is earlier.

 
2.
In the course of the warranty period, party B shall maintain or replace the
breakdown and damaged parts incurred by non-human factors free of charge. The
damage or breakdown caused by human factors must be timely maintained or
replaced by Party B on a paid basis.

 
3.
Beyond the guarantee period, Party B shall provide technical service and
components on a paid basis.



Article 4  Fees and Method of Payment


 
1.
Contract Price: RMB 3.03 million, of which RMB 1.5 million for equipment (with a
17% Value Added Tax (“VAT”) invoice) and RMB 1.53 million for construction (with
a construction invoice).

 
2.
Method of Payment

 
a)
Party A shall pay 40% of the total contract price, RMB 1,212,000, to Party B
within five days upon the signing of the Contract.

 
b)
Party A shall pay 30% of the total contract price, RMB 909,000, to Party B
within five days upon the acceptance of the main equipment.

 
c)
Party A shall pay 25% of the total contract price, RMB 757,500, to Party B
within one month upon receiving the billing notice and inspection documents from
Party B.

 
d)
Party A shall pay the remaining 5% of the total contract price in full, RMB
151,500, to Party B within 15 days upon receiving the billing notice from Party
B, on the condition that there is no quality problem after the expiration of the
guarantee period.



Article 5.   Place and Time of Installation


 
1.
Time: Party B shall deliver the goods, free of charge, to the place designated
by Part A within the duration of the project per the Contract. Part B shall
provide installation, testing, training, and technical support services to Party
A.

 
2.
During installation, all imported products must have inspection certificates
issued by Import and Export Commodities Inspection Department of the State; all
domestic products must have factory certification.

3. 
Place: as designated by Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 6. Obligations of Both Parties


Party A’s Obligations
 
1)
Supply Part B with water, electricity, and temporary storage room, and
construction site;

 
2)
Timely arrange the payment of the contract amount to Party B;

 
3)
Assist Party B to solve specific problems during the construction period;

 
4)
Fulfill its obligations under the Contract.



Party B’s Obligations
 
1)
Complete the construction in due time;

 
2)
Construct as per the drawings;

 
3)
Construct should proceed timely per the Contract;

 
4)
Construct per the engineering design, and in accordance with the relevant
provisions issued by the State;
  5) Cooperate with the staff or delegate from Party A for regular inspection
and testing.




Article 7.  Responsibilities of Both Parties


 
1.
Party A is responsible for all the losses, including economic loss, resulted in
terms of breaching its obligations under the Contract.

 
2.
Party B is responsible for all the losses, including economic loss, resulted in
terms of breaching its obligations under the Contract.



Article 8.   Delay of the Project


The starting date is as set and agreed upon by both parties, with a construction
term of three months. Shall the following events happen, the project completion
date will be postponed accordingly:
 
1)
Changes of construction scope resulting in the increase of workloads;

 
2)
Water or power failure affecting the construction, but no fault of Party B;

 
3)
Force majeure, natural disasters;

 
4)
Other factors in construction site which affect the construction progress;

 
5)
Party A’s failure to pay the construction fees per the Contract



Article 9  Force Majeure


The failure of either party to perform all or part of its obligations under the
Contract due to force majeure shall not be deemed as a breach of Contract. The
affected party shall notify the other party within ten days after the occurrence
of such force majeure. After confirmed and verified by the local authority
(above county level) of the said force majeure, the project can be postponed, be
fully or partially performed between the parties hereto, and may be partly or
fully exempted from its liabilities for breach of Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 10 Inspection and Test Run


Party B shall timely provide the completion report to Party A after finishing
the project.  Project completion date is set as the date when Party A signs the
completion report. The month thereafter is the test run period. Following its
expiration, if Party A has no rectification opinions, Part A shall conduct a
quality assessment, check and accept the project within 15 days.


If Party A has rectification opinions, Party B shall conduct amendment
accordingly to meet Party A’s requirements. Party A shall then redo the quality
assessment and acceptance of the project within 15 days. Once the project meets
the quality and acceptance standards, Party A may transact quality assurance
procedures. Party B shall provide all relevant engineering documents to Party A.


Article 11   Technical Support and Services


 
1.
Once the systems are under construction, Party B shall dispatch professionals
and technical personnel to guide the implementation in the different stages of
construction to ensure proper progress.

 
 
2.
Party B shall strictly abide by the procedures and regulations to conduct
installation and testing of the systems. Party B shall accept the inspections or
supervision from Party A.

 
 
3.
Party B shall provide technical training to the personnel from Party A.

 
Article 12  After-sales services
 
Party B shall provide free maintenance services to Party A during the warranty
period. After its expiration, Party B shall provide such services by charging
Party A maintenance fee. Within the warranty period, Party B shall respond
within 2 hours and dispatch the personnel to the site within 8 hours upon
receiving Party A’s notification, and conduct free maintenance.
 
Article 13.   Liability for Breach of Contract
 
Party A shall bear the liability and compensate Party B with the liquidated
damages, at ten thousandth of the total contract price, per day, in the event of
failing to timely provide the necessary instructions, confirm, approve, and
fulfill its obligations under the Contract, and failing to pay, or other
conducts that hinder the contract to be carried out, etc.
 
Party B shall bear the liability and compensate Party A with the liquidated
damages, at ten thousandth of the total contract price, per day, in the event of
failing to timely provide the necessary instructions, confirm, approve, and
fulfill its obligations under the Contract, failing to deliver timely, and other
conducts that prevent the contract to be carried out.  Party B shall bear
liability for the following issues: the equipment and technology provided by
Party B does not meet the technical requirements; fails to deliver projects on
time or in accordance with the quality and technical requirements as stipulated
in the Contract; does not provide equipment warranty services.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 14  Alternation and Termination of the Contract
 
Unless otherwise specified under the Contract, no party can alter, terminate or
cancel the Contract without consent from the other party.
 
If continuing to perform the Contract will damage the national and public
interests, both parties should alter, suspend, or terminate the Contract. If
both sides cannot reach a settlement on this issue, they shall solve the dispute
according to Article 15 of this Contract.
 
Article  15  Miscellaneous
 
 
1.
The laws and regulations in the People’s Republic of China are applicable to the
Contract. Any disputes arisen during the execution of the Contract herein shall
be settled through friendly negotiation by the two parties. Otherwise, the
disputes can be solved through arbitration by Xi'an Arbitration Commission;

 
2.
The Contract can be altered, added or adjusted upon written notice, and becomes
effective upon signing and sealing by the two parties;

 
3.
The Contract shall have four copies, two copies for each party. The Contract
shall enter into force upon signature or sealed by two parties.



Party A:
Party B
Xi’an Hu County Yuxing Agriculture
Xi’an Kingtone Information Co., Ltd (Seal)
Technology Development Co., Ltd. (Seal)
 
Address: North Xi’an Village,
Address: No.181 Taibai Road South,
Weifeng Town, Hu County
Borough A, Block A , 3rd floor,  Xi’an
Xi’an,  Shaanxi
Shaanxi
   
Legal Representative:
Legal Representative:
Appointed Representative: Qingqing Zhang
Appointed Representative: Peng Zhang
Telephone: 029-84999286
Telephone:029-88231591
Issuing Bank: SPD Bank Xi'an Branch
Issuing Bank: SPD Bank Xi'an Branch
in Xi’an High-tech Development Zone
in Xi’an High-tech Development Zone
Bank Account: 72040158000017563
Bank Account: 72040158000007060
Signing Date: August 10, 2010
Signing Date: August 10, 2010

 
 
 

--------------------------------------------------------------------------------

 